Citation Nr: 0725153	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-02 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than July 10, 
2001, for the grant of service connection for Meniere's 
syndrome.

2.  Entitlement to an effective date earlier than July 10, 
2001, for the award of a total disability based on individual 
unemployability (TDIU) rating.


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1940 to August 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2002 which denied an effective date earlier than 
July 10, 2001, for the award of a TDIU rating.  In June 2005, 
the veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).  In a decision 
dated in August 2005, the Board denied the appeal.  The 
veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a May 2006 joint motion to the 
Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and remanded; a 
June 2006 Court order granted the joint motion.  The case has 
been advanced on the docket.  The appeal originated from the 
St. Petersburg, Florida, RO, but in February 2007, the VA was 
informed that the veteran had moved to Massachusetts, and 
wished for his claims file to be transferred to the Boston, 
Massachusetts, RO.  

The Board remanded the case to the RO in December 2006.  
Unfortunately, for reasons expressed below, the appeal must 
again be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  VA will 
notify the appellant if further action is required.


REMAND

The Board sincerely regrets the necessity for again remanding 
this case.  However, at the time of the earlier remand, the 
appeal as to the issue of an earlier effective date for 
service connection for Meniere's disease had not been 
perfected, and the Board's jurisdiction was limited to 
remanding the case for issuance of a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  
Although the RO, in March 2007, erroneously provided an SOC 
as to the issue of service connection for Meniere's disease, 
rather than an earlier effective date for the grant of 
service connection for Meniere's disease, in May 2007, a 
supplemental statement of the case (SSOC) addressing the 
earlier effective date issue was furnished.  The veteran 
submitted a formal substantive appeal in April 2007, and 
additional written arguments in response to the May 2007 SSOC 
as well.  Thus, the Board finds that the appeal as to the 
issue of an effective date earlier than July 10, 2001, for 
the grant of service connection for Meniere's syndrome, has 
been perfected.  See 38 C.F.R. § 20.200 (2006).  However, the 
RO's SOC of March 2007, insofar as it denied service 
connection for Meniere's disease, is void ab initio.  The 
Court (through ordering compliance with a joint motion) 
determined that the claim filed in March 1972 had been open 
since that time, service connection was eventually granted, 
and, therefore, the RO cannot adjudicate that same issue.  
See Bissonnette v. Principi, 18 Vet. App. 105, 110-111 
(2004) (readjudication precluded by the doctrine of res 
judicata); Dittrich v. West, 163 F.3d 1349, 1352 (Fed Cir. 
1998) (readjudication precluded as a collateral attack on a 
final decision by a higher tribunal).  The Board apologizes 
for not making this more clear in the prior REMAND.  

In general, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
of compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).  In cases such as this, where the 
initial claim for the disability at issue was filed more than 
one year after service, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  In the joint motion for remand, the parties agreed 
that the veteran had submitted a notice of disagreement in 
April 1972, disagreeing with an April 1972 rating decision 
denying service connection for Meniere's disease, and that 
this issue had remained open since that time.  

The parties have agreed that the date of claim is March 29, 
1972, and to determine the effective date of service 
connection for Meniere's disease, granted in a March 2002 
rating decision, the date entitlement arose must be 
ascertained.  In essence, this requires a two-step analysis.  
First, it must be determined whether Meniere's syndrome was 
present at the time the veteran filed his claim for service 
connection in March 1972.  McClain v. Nicholson, No. 05-0468 
(U.S. Vet. App. June 21, 2007). If so, the date of claim must 
be the effective date of the grant of service connection.  
Second, if the RO determines that Meniere's disease was not 
present at the time the veteran filed his claim in March 
1972, the RO must determine, based on all the evidence of 
record, when Meniere's disease first "manifested itself," 
regardless of when the evidence was received.  McGrath v. 
Gober, 14 Vet. App. 28 (2000).  

Once an effective date for service connection has been 
determined, under these criteria, if it is earlier than July 
10, 2001, the RO must then assign the appropriate disability 
rating or ratings for the earlier period.  Id.  Dependent on 
the "facts found," this rating may be a constant rating if 
the disability has been consistent in severity or a 
"staged" rating if the disability has fluctuated in 
severity.  Id., see Fenderson v. West, 12 Vet.App. 119 
(1999).  It should also be noted that the rating criteria for 
evaluating Meniere's disease were changed effective June 10, 
1999.  See 64 FR 25210 (May 11, 1999).  If the effective date 
for service connection is prior to that, the prior criteria 
must be applied for the period prior to June 10, 1999, and 
the most favorable after that date.  

For determining both when Meniere's disease first manifested 
itself and what the manifestations and severity were after 
that, it is essential that all available evidence of 
Meniere's disease throughout the potentially applicable 
period be obtained.  The evidence on file includes VA 
treatment records dated from 1971 to 2003, but there are no 
private medical records dated between 1972 and 1998.  
According to the VA medical records, the veteran moved from 
Massachusetts to Florida in 1996, and when living in 
Massachusetts, he stated that he received his physical 
treatment from the Fallon Clinic.  When living in Florida, he 
said he was treated for his physical conditions at a 
Prudential HMO.  If he received treatment for Meniere's 
disease at these, or other, facilities between 1972 and 2001, 
VA must attempt to obtain the records.

Finally, the veteran was not provided with notice, under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006)), 
of the obligations on VA in terms of its duties to notify and 
assist claimants, with respect to the issue an effective date 
earlier than July 10, 2001, for the grant of service 
connection for Meniere's syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for 
effective date earlier than July 10, 2001, 
for the grant of service connection for 
Meniere's syndrome.  The notice should 
also inform the veteran that he should 
provide VA with copies of any evidence 
relevant to this claim that he has in his 
possession, and of information regarding 
assigned ratings.

2.  Ask the veteran to provide the names 
and addresses of any non-VA medical care 
providers who provided treatment for 
Meniere's disease, for the period from 
1972 to 2001, and whose records have not 
previously been submitted, including the 
Fallon Clinic in Massachusetts, and a 
Prudential HMO in Florida.  After securing 
necessary releases, obtain any records so 
identified.  



3.  Then, after any such evidence has been 
associated with the claims file:

*  Adjudicate the claim for an earlier 
effective date for service connection for 
Meniere's disease, first, determining 
whether Meniere's disease was present at 
the time the veteran filed his claim for 
service connection in March 1972; if so, 
the date of claim is the effective date.  
If not, determine, based on all the 
evidence of record, when Meniere's disease 
first manifested itself. 

*  If this analysis results in an 
effective date earlier than July 10, 2001, 
for the grant of service connection, 
assign the appropriate disability rating 
or ratings for the earlier period, 
including staged ratings if appropriate, 
dependent on the facts found.  If 
appropriate, evaluate pursuant to the 
regulations for evaluating Meniere's 
disease in effect prior to June 10, 1999.  

*  Then, consider the issue of an earlier 
effective date for a TDIU rating for the 
period from the effective date of the 
grant of service connection to July 10, 
2001.  

4,  If the determination as to any of 
these matters is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case, which addresses all relevant 
matters.  An appropriate period of time 
should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



